     Case 3:84-cr-00168-N Document 157 Filed 03/11/21    Page 1 of 1 PageID 14900



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

UNITED STATES OF AMERICA                      §
                                              §
v.                                            §   No. 3:84-cr-00168-N-1
                                              §
BONNIE BURNETTE ERWIN,                        §
            Defendant.                        §

                                      ORDER

         The United States Magistrate Judge made findings, conclusions and a

 recommendation in this case. Defendant filed objections, and the District Court has

 made a de novo review of those portions of the proposed findings and

 recommendation to which objection was made. The objections are overruled, and

 the Court ACCEPTS the Findings, Conclusions and Recommendation of the

 United States Magistrate Judge.

         IT IS THEREFORE ORDERED that Defendant’s motion and amended

 motion for reconsideration are DENIED.

         Signed March 11, 2021.



                                                        David C. Godbey
                                                   United States District Judge




                                          1
